Staley, J.
The petitioners appeal from a judgment denying them the right to inspect and copy the membership list of the respondent, and their application to enjoin the annual election of respondent’s officers.
The petitioners are members of the Riverside Democrats Inc., which membership corporation was duly organized under the laws of the .State of New York for the purpose of engaging in political activity for the Democratic party. The respondent is the regular Democratic club of the former Seventh Assembly District of the Borough of Manhattan, as it existed in 1964, and comprises generally the geographical area of 96th Street to 125th Street, Central Park West, to the Hudson River.
The petitioners were candidates for election to the board of directors of the corporation and were so qualified for the annual election to be held on January 18, 1966 by submission of a petition with the requested number of signatures of the corporation members, filed on January 4, 1966 in accordance with the provisions of the respondent’s constitution.
On January 6, 1966, petitioner Avallon requested from respondent’s president a. copy of the membership list of the *379respondent or the opportunity to copy the list. It was the policy of the respondent not to permit any person to have a copy of the membership list, and petitioner, Avallon was advised that, if he wished, he might attend the board of director’s meeting scheduled for January 11, 1966 and request the board to change its policy. In accordance with the provisions of article XIII, section 2 of the respondent’s constitution, the president authorized the petitioner, Avallon, to use the mailing list of the corporation to send out any mailing he wished, and the club’s mailing facilities were used by the petitioners in a mailing that included a copy of the petition of this proceeding.
Article VII,, section 4 of respondent’s constitution provides as follows: “The Board of Directors shall be the governing body of the Organization, shall direct and supervise its policies and shall make such rules and regulations, consistent with the law and this Constitution, as it may deem necessary to pursue these functions.”
At the meeting of the Board of Directors held on January 11, 1966, the organization’s policy of refusing to permit members to obtain and remove from the organization’s premises a copy of its membership list was reaffirmed.
Section 46 of the Membership Corporations Law creates an exception for corporations promoting or maintaining the principles of a political party in relation to the duties of the directors of a membership corporation to present at its annual meeting the names and places of such of the persons who had been admitted to membership in the corporation during such year. In Matter of Davids v. Sillcox (297 N. Y. 355) the court held that a by-law of a membership corporation establishing a rule against disclosing its membership list was inconsistent with the provisions of section 46.
The exception contained in section 46 of the Membership Corporations Law, relative to corporations promoting or maintaining the principles of a political party, specifically excludes such a corporation from the mandate of the law requiring a corporation to provide a member with a copy of the membership list upon demand. There may well be a sound basis for the statutory exception of political membership corporations from the regular rule for the purpose of encouraging members of such corporations to engage in activities for the advancement of their political beliefs and ideas freely without any curtailment or exposure of their association with such corporation. (N. A. A. C. P. v. Alabama, 357 U. S. 449.)
Since there is nothing illegal or contrary to public policy for a membership corporation of a political nature having a rule *380against disclosing its membership list, the denial of petitioners’ request was proper. In addition, here the respondent afforded the petitioners an opportunity to be heard and provided them with its mailing list and thus met its legal and moral obligation to them.
It is clear that the common-law right to inspection is conditioned upon the requirements of appropriate safeguards and is enforcible subject to the sound discretion of the Trial Judge. The determination of the court below on the issues of good faith and proper purpose was well within the exercise of the court’s discretion and should not be disturbed. (Matter of Steinway, 159 N. Y. 250; Matter of Ochs v. Washington Hgts. Fed. Sav. & Loan Assn., 17 N Y 2d 82.)
The judgment appealed from should be affirmed, with costs and disbursements.